Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 13, 2021

                                      No. 04-21-00108-CV

                         IN THE INTEREST OF B.K.C., A CHILD,

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00984
                        Honorable Mary Lou Alvarez, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant Mother A.C. has filed a motion for extension of time to file
her brief. Similarly, Appellant Father K.D. has filed a motion for extension of time to file his
appellant’s brief. We GRANT the motions. Both appellants’ briefs are due on May 31, 2021.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court